DETAILED ACTION
Claims 1, 3-11, 13-16, and 18-23 are pending, and claims 14-16 and 18-23 are currently under review.
Claims 2, 12, and 17 are cancelled.
Claims 1, 3-11, and 13 are withdrawn.
Claim 23 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 8/27/2021 has been entered.  Claims 1, 3-11, 13-16, and 18-22, and newly submitted claim(s) 23, remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 requires an amount of X to be 5.9% to 11%.  However, X includes Ta, which is required in an amount of about 6.9% to about 10% as recited in independent claim 14.  Even with the recitation of “about”, claim 15 fails to further limit the Ta amount of claim 14, which must be above about 6.9% as stated previously.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-16, 18, and 20-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osaki et al. (JP209228024, machine translation referred to herein).
Regarding claim 14, Osaki et al. discloses a method of making Co-based alloys for turbines [0001]; wherein said method includes the steps of providing an alloy composition as seen in table 1 below, melting and forming alloy articles from said alloy composition, performing homogenizing (ie. solutionizing) heat treatment at 1000 to 1250 degrees C, and then performing aging heat treatment 
Osaki et al. further teaches that the homogenizing heat treatment is performed in a gamma-single phase region, which the examiner reasonably considers to meet the claimed range of “above the gamma prime solvus temperature and below the solidus temperature” [0027].  The examiner also notes that the aforementioned aging heat treatment temperature range of Osaki et al. reasonably meets the claimed limitation of “less than the gamma-prime solvus temperature” as claimed (ie. below the single phase gamma region of 1000 to 1250 degrees C as previously taught by Osaki et al.).
Osaki et al. does not expressly teach that a step of forming an alloy microstructure comprising gamma prime precipitates having a composition and structure and being absent a CoAl phase having a structure as claimed.  However, the examiner submits that the feature of an alloy microstructure as recited above would have naturally flowed in the disclosure of Osaki et al. as will be explained further below.  See MPEP 2145.

Osaki et al. discloses an overlapping alloy composition of Ni, Cr, Al, and W inclusions (see previous), as well as overlapping processing parameters of solution heat treatment and aging at 1000 to 1250 degrees C and 600 to 1000 degrees C, respectively (see previous), as explained above, which the examiner notes to closely resemble the aforementioned parameters taught by applicant to achieve the claimed microstructural features above.  Since Osaki et al. discloses an overlapping alloy composition and processing method, the examiner submits that overlapping, similar microstructural features relative to those as claimed would have naturally flowed from the disclosure of Osaki et al. absent concrete evidence to the contrary.
Table 1.
Element (wt.%)
Claim 14 (wt.%)
Osaki et al. (wt.%)
Al
3.5 – 4.9
1 – 6
W
12.2 – 16
3 – 26
Ni
24.5 – 32
0 – 50
Cr
6.5 – 10
0.1 – 20
Ta
5.9 – 11
0.01 – 7.5

Impurity
0.001 – 0.1
Co & Impurities
Balance
Balance

  
Regarding claims 15-16, Osaki et al. discloses the method of claim 14 (see previous).  Osaki et al. further teaches optional inclusions of Ti from 0.01 to 2 weight percent, Nb from 0.01 to 4 weight percent, Zr from 0.01 to 0.05 weight percent, C from 0.01 to 0.2 weight percent, B from 0.0001 to 0.05 weight percent, and Ce from 0.0001 to 0.1 weight percent [0019-0023].  The examiner notes that the overlap between the disclosed inclusion elements of Osaki et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 18, Osaki et al. discloses the method of claim 14 (see previous).  Osaki et al. further teaches using the alloy for a gas turbine member or airplane engine [0001].  The examiner reasonably considers the disclosed scope of Osaki et al. to meet the claimed limitation of a “gas turbine engine” because: 1) gas turbine members reasonably include engines, and 2) airplane engines reasonably include gas turbine engines as would have been recognized by one of ordinary skill.
Regarding claim 20, Osaki et al. discloses the method of claim 14 (see previous).  Osaki et al. does not expressly teach a gamma prime solvus temperature as claimed.  However, the examiner submits that this feature would have been expected in the alloy of Osaki et al. as will be further explained below.  Specifically, the gamma prime solvus temperature is recognized by the examiner to be an intrinsic property that is dependent on the alloy composition as would 
Accordingly, Osaki et al. also discloses an exemplary alloy composition 27 that falls within the instantly claimed compositional ranges, such that a gamma prime solvus temperature identical to that as claimed would have been expected to be present absent concrete evidence to the contrary [table2].
Regarding claims 21-22, Osaki et al. discloses the method of claim 14 (see previous).  Osaki et al. does not expressly teach a volume ratio of gamma prime precipitates or lattice mismatch as claimed.  However, the examiner submits that these features would have naturally flowed from the disclosure of Osaki et al. as will be further explained.  
Specifically, the instant invention discloses achieving the claimed volume ratio and lattice mismatch by particularly controlling the alloy composition and processing parameters to within the claimed ranges [0032-0033, 0053 spec.]. As stated above in the previous rejection sections, Osaki et al. discloses an overlapping alloy composition and processing method that closely resembles that of the instant claim (see previous).  Therefore, in view of the above points, the examiner submits that similar features of a volume ratio of gamma prime precipitates and lattice mismatch would have naturally flowed from the alloy of Osaki et al. absent concrete evidence to the contrary.  See MPEP 2145.
Regarding claim 23, Osaki et al. discloses the method of claim 14 (see previous).  As stated previously, Osaki et al. discloses a Ta inclusion of up to 7.5 weight percent (see above).  The examiner considers the disclosed Ta range of Osaki et al. to be substantially close to the claimed Ta amount of “about 10%” such that similar properties would be expected.  See MPEP 2144.05(I).  Specifically Osaki et al. discloses including Ta in order to improve alloy strength and high temperature properties [0020], which the examiner recognizes to be the same benefit as disclosed by applicants [0046 spec.].  The examiner’s position is further bolstered by the similar oxidation property data shown in alloys 1 (6.9% Ta) and 2 (10% Ta) of the instant specification [fig.1, 5a].
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osaki et al. (JP209228024, machine translation referred to herein) in view of Demaray (US 4,676,994).
Regarding claim 19, Osaki et al. discloses the method of claim 14 (see previous).  As stated previously, the examiner reasonably considers the disclosure of Osaki et al. to include gas turbine engines (see previous).  Osaki et al. does not expressly teach a protective coating as claimed.  Demaray discloses a process of heat treatment to form adherent, continuous oxide layers onto Co-based superalloys in order to provide a protective oxide coating for turbine engine components [title, col.1 ln.5-15, col.2 ln.63-67, col.3 ln.25-48].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Osaki et al. by performing an oxide layer heat treatment as disclosed by Demaray such .

Claims 14-16 and 18, and 20-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishida et al. (US 2008/0185078).
Regarding claim 14, Ishida et al. discloses a method of making Co-based alloys for turbines [0001-0002]; wherein said method includes the steps of providing an alloy composition as seen in table 2 below, melting and forming alloy articles from said alloy composition to a predetermined shape, performing solution heat treatment at 1150 to 1300 degrees C, and then performing aging heat treatment at 600 to 1000 degrees C [0040-0042].  The examiner notes that the overlap between the disclosed alloy composition of Ishida et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Specifically, it is noted that Ishida et al. is silent regarding any inclusion of Mg, such that one of ordinary skill would have reasonably interpreted the disclosure of Ishida et al. to be absent any Mg absent a specific teaching to the contrary.  
Ishida et al. further teaches that the solution heat treatment is specifically performed above a solution point and below a point at which liquid forms, which the examiner reasonably considers to meet the claimed range of “above the gamma prime solvus temperature and below the solidus temperature” [0041].  The examiner also notes that the aforementioned aging heat treatment temperature range of reasonably meets the claimed limitation of “less than the 
Ishida et al. does not expressly teach that a step of forming an alloy microstructure comprising gamma prime precipitates having a composition and structure and being absent a CoAl phase having a structure as claimed.  However, the examiner submits that the feature of an alloy microstructure as recited above would have been expected to be present or would have naturally flowed from the disclosure of Ishida et al. as will be explained further below.
Specifically, the aforementioned features are disclosed by applicant to be particularly obtained by: 1) controlling the alloy composition to include Ni, Cr, Al, and W (ie. constituents of the precipitate composition) in the claimed amounts [0028, 0030, 0033 spec.], and 2) controlling the solution heat treatment and aging treatment to follow the claimed parameters such that said precipitates desirably form [0006, 0033, 0053 spec.]
Ishida et al. discloses an overlapping alloy composition of Ni, Cr, Al, and W inclusions (see previous), as well as overlapping processing parameters of solution heat treatment and aging at 1150 to 1300 degrees C and 600 to 1000 degrees C, respectively (see previous), as explained above, which the examiner notes to closely resemble the aforementioned parameters taught by applicant to achieve the claimed microstructural features above.  Since Ishida et al. discloses an overlapping alloy composition and processing method, the examiner submits that similar microstructural features relative to those as claimed would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2145.
Table 2.
Element (wt.%)
Claim 14 (wt.%)
Ishida et al. (wt.%)
Al
3.5 – 4.9
0.5 – 5
W
12.2 – 16
4.5 – 30
Ni
24.5 – 32
1 – 40
Cr
6.5 – 10
1 – 15
Ta
5.9 – 11
1 – 20
Mg
Impurity
0 (silent)
Co & Impurities
Balance
Balance


Regarding claims 15-16, Ishida et al. discloses the method of claim 14 (see previous).  Ishida et al. further teaches optional inclusions of Ti from 1 to 10 weight percent, Nb from 1 to 20 weight percent, Zr from 1 to 10 weight percent, C from 0.001 to 1 weight percent, B from 0.001 to 1 weight percent, and Y, La, and mischmetals from 0.01 to 1 weight percent [0030-0039].  The examiner notes that the overlap between the disclosed inclusion elements of Ishida et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 18, Ishida et al. discloses the method of claim 14 (see previous).  Ishida et al. further teaches using the alloy for a gas turbine member or airplane engine [0001-0002].  The examiner reasonably considers the disclosed scope of Ishida et al. to meet the claimed limitation of a “gas turbine engine” because: 1) gas turbine members reasonably include engines, and 2) 
Regarding claim 20, Ishida et al. discloses the method of claim 14 (see previous).  Ishida et al. does not expressly teach a gamma prime solvus temperature as claimed.  However, the examiner submits that this feature would have been expected in the alloy of Ishida et al. as will be further explained below.  Specifically, the gamma prime solvus temperature is recognized by the examiner to be an intrinsic property that is dependent on the alloy composition as would have been known by one of ordinary skill.  Since Ishida et al. discloses an overlapping alloy composition as stated previously, an overlapping gamma prime solvus temperature range would have naturally flowed from the alloy of Ishida et al. absent concrete evidence to the contrary.  See MPEP 2145 & MPEP 2144.05(I).  
Regarding claims 21-22, Ishida et al. discloses the method of claim 14 (see previous).  Ishida et al. does not expressly teach a volume ratio of gamma prime precipitates or lattice mismatch as claimed.  However, the examiner submits that these features would have been expected to be present in the disclosure of Ishida et al. as will be further explained.  
Specifically, the instant invention discloses achieving the claimed volume ratio and lattice mismatch by particularly controlling the alloy composition and processing parameters to within the claimed ranges [0032-0033, 0053 spec.]. As stated above in the previous rejection sections, Ishida et al. discloses an overlapping alloy composition and processing method that closely resembles that 
Regarding claim 23, Ishida et al. discloses the method of claim 14 (see previous).  The examiner notes that the Ta amount of Ishida et al. as shown above further overlaps with the claimed Ta amount.  See MPEP 2144.05(I).
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishida et al. (US 2008/0185078) in view of Demaray (US 4,676,994).
Regarding claim 19, Ishida et al. discloses the method of claim 14 (see previous).  Ishida et al. does not expressly teach a protective layer as claimed.  Demaray discloses a process of heat treatment to form adherent, continuous oxide layers onto Co-based superalloys in order to provide a protective oxide coating for turbine engine components [title, col.1 ln.5-15, col.2 ln.63-67, col.3 ln.25-48].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Ishida et al. by performing an oxide layer heat treatment as disclosed by Demaray such that a protective coating can be provided to Co alloy compositions to be used for turbine engine components.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 14-16 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17 of U.S. Patent No. 9,034,247 in view of either one of either Osaki et al. (JP209228024, machine translation referred to herein) or Ishida et al. (US 2008/0185078).
Specifically, claims 15 and 17 of the aforementioned US patent teach all of the claimed features in overlapping ranges except for: 1) the claimed amount of Ta.  
Regarding point 1), as disclosed by Osaki et al. or Ishida et al., it would have been obvious to specific an amount of Ta to range from 0.01 to 7.5 mass percent or from 0.5 to 20 weight percent, respectively, in order to improve alloy strength [0020 & 0039, respectively]. The examiner notes that the overlap between the claimed inclusion elemental ranges as disclosed by the aforementioned patent and that of the instant claims in view of Osaki et al. or Ishida et al. is prima facie evidence of obviousness.

Response to Arguments
Applicant's arguments, filed 8/27/2021, regarding the rejections over Osaki et al. and Ishida et al. have been fully considered but they are not persuasive.
Applicant argues that a similar microstructure relative to that as claimed would not have been expected from the disclosures of Osaki et al. or Ishida et al. 
Firstly, although applicant relies on specific examples, the examiner notes that specific examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Since Osaki et al. and Ishida et al. do not specify a certain microstructure that must always be present, the examiner cannot concur.  
Even if applicants’ reliance on specific examples were persuasive, which the examiner does not acquiesce, it is noted that the specific examples relied upon by applicant (ie. samples 1, 3, 10, etc. of Ishida et al.) are missing the claimed amounts of Ni, Cr, etc.  In other words, said examples are not commensurate in scope with the claimed invention, such that different microstructures contrary to that as claimed would have been expected to be present.  Since Osaki et al. and Ishida et al. both suggest overlapping alloy compositions, processing parameters, and high temperature resistance properties, the examiner notes that a similar, overlapping microstructure would have naturally flowed from the disclosure of the prior art absent concrete evidence to the contrary.  See MPEP 2145.
Applicant then argues that the disclosed ranges of Ishida et al. are so broad such that analysis under MPEP 2144.08 is required and does not lead to obviousness.  Even assuming that 
Applicant further argues that the instantly claimed compositional ranges achieve critical and unexpected results of good oxidation resistance as shown in fig.1 and 5a-b.  The examiner cannot concur.  Although alloys 1-2 of the instant specification do indeed appear to achieve desirable results, the examiner notes that a showing of criticality must be commensurate in scope with the claims and provide a sufficient number of tests both inside and outside of the claimed range.  See MPEP 716.02.  In the instant case, the examiner notes that several limits of the claimed range appear to be unsubstantiated (ie. lower limit of Al, lower limit of W, upper limit of Ni, upper limit Ta).  Since applicants’ do not provide a substantial number of tests outside the claimed range, the examiner cannot 
Applicant requests the double patenting rejections to be held in abeyance until the claims are indicated allowable.  The double patenting rejections are accordingly maintained until filing of a terminal disclaimer or amendment to overcome said double patenting rejections.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734